PER CURIAM:
El 23 de julio de 1984 el abogado José Núñez López, previa alegación de culpabilidad, fue senten-ciado en la Corte de Distrito de Estados Unidos para el Dis-trito de Puerto Rico de distribuir aproximadamente 26.0 gramos de heroína en violación de la Sec. 841a(l) del Título 21 U.S.C.A.
El 6 de septiembre de 1984 el Procurador General for-muló ante este Tribunal querella, la cual le fue notificada el 12 de septiembre. A esta fecha no ha formulado su contes-tación.
En virtud de lo expuesto, de conformidad con la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), procede que se dicte sentencia que lo separe permanentemente del ejer-cicio de la profesión de abogado.
El Juez Asociado Señor Irizarry Yunqué no intervino.